DETAILED ACTION
This Non-final Office action is in response to the claims filed on 12/29/2020.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Books et al. (2022/0009472).

As to claim 1 Books discloses a method, comprising: receiving a power request for a vehicle, wherein: the vehicle comprises a one or more power sources (engine and motor); and each power source of the one or more power sources is configured to provide power for moving the vehicle (shown in figure 1); 
obtaining perception data generated by a perception system of the vehicle (figure 3 #302) (age is a perception of life cycle of the vehicle); 
determining, by a powertrain supervisor (figure 1 #118), a power distribution based on the power request, a set of perception data, a vehicle state (figure 3 #308) and a machine learning model (block 206), wherein: one or more of the power request and the set of perception data, the vehicle state, the power request are provided as an input to the machine learning model (paragraph 0012);
 and the power distribution is generated by the machine learning model (Figure 3); 
and providing the power distribution to a powertrain controller (figure 1 #118), wherein: the powertrain controller is configured to control the one or more power sources for the vehicle based on the power distribution; and the powertrain supervisor is communicatively coupled to the perception system (128).

As to claim 2 Books discloses the method of claim 1, wherein the power distribution indicates an amount of power for each of the one or more power sources (the system indicates the power for the one electric motor). 

As to claim 3 Books discloses the method of claim 2, wherein the powertrain controller is configured to cause each of the one or more power sources power source to generate a respective amount of power indicated by the power distribution (paragraph 0064) (The system modified the current power margin).

As to claim 4 Books discloses the method of claim 1, wherein a first portion of the set of perception data is associated with a first distance interval from the vehicle that is based on a set of ranges of a set of sensor devices (paragraph 0044).

As to claim 5 Books discloses the method of claim 4, wherein a second portion of the set of perception data is associated with a second distance interval from the vehicle that is larger than the first distance interval (paragraph 0044) (discloses the use of global positioning therefore the system uses an ever changing position).

As to claim 6 Books disclose the method of claim 1, wherein the machine learning model is trained based on a set of training data and a set of reference power distributions (paragraph 0010).

As to claim 7 Books discloses the method of claim 6, wherein the set of reference power distributions are generated based on one or more of a set of drive cycles and a set of velocity profiles (paragraph 0044).

As to claim 8 Books discloses the method of claim 6, wherein the power distribution is determined further based on a vehicle state and wherein the vehicle state is determined based on one or more other systems of the vehicle that are communicatively coupled to the powertrain supervisor. (Paragraph 0044 the braking is a part of the brake system of the vehicle and is included in the model).

As to claim 9 Books discloses the method of claim 1, wherein:
the power distribution is determined further based on communication data received from a communication system (network #130); and
the communication system is communicatively coupled to the powertrain supervisor (figure 1).

As to claim 10 Books discloses the method of claim 1, wherein the perception system comprises a navigation system (paragraph 0044), and the set of perception data comprises one or more of location data and a route for the vehicle.

As to claim 11 Books discloses an apparatus, comprising: a memory (120) configured to store data; and a processing (122) device coupled to the memory, the processing device configured to: 
receive a power request for a vehicle (paragraph 0048), wherein: the vehicle comprises one or more power sources (engine and electric motor); and each power source of the set of power sources is configured to provide power for moving the vehicle; 
obtain perception data generated by a perception system of the vehicle (figure 3 #302) (age is a perception of life cycle of the vehicle); 
determine a power distribution based on the power request, a set of perception data, and a machine learning model, (shown in figure 2) wherein: one or more of the power request and the set of perception data are provided as an input to the machine learning model; and the power distribution is generated by the machine learning model; and provide the power distribution to a powertrain controller (118), wherein: the powertrain controller is configured to control the set of power sources for the vehicle based on the power distribution; and the processing device is communicatively coupled to the perception system (shown in figure 1). 

As to claim 12 Books discloses the apparatus of claim 11, wherein the power distribution indicates an amount of power for each power source of the set of power sources. (paragraph 0059 discloses the system determines the amount of charge needed for the mission. This can be interpreted as the amount of power needed form the Engine as it is the charger of the batteries).

As to claim 13 Books discloses the apparatus of claim 12, wherein the powertrain controller is configured to cause each power source of the set of power sources to generate a respective amount of power indicated by the power distribution. (the engine will produce the respective amount needed to recharge the batteries according the paragraph 0059)
As to claim 14 Books discloses the apparatus of claim 11, wherein a first portion of the set of perception data is associated with a first distance interval from the vehicle that is based on a set of ranges of a set of sensor devices (paragraph 0054 discloses the distance as routes.  A route is a distance from one point to another).

As to claim 15 Books discloses the apparatus of claim 14, wherein a second portion of the set of perception data is associated with a second distance interval from the vehicle that is larger than the first distance (that would be a different bigger route).

As to claim 16 Books discloses the apparatus of claim 11, wherein the machine learning model is trained based on a set of training data and a set of reference power distributions (reference would be the historical data disclosed on (paragraphs 0054 and 0059) learned model is shown in figure 3).

As to claim 17 Books discloses the apparatus of claim 16, wherein the set of reference power distributions are generated based on one or more of a set of drive cycles and a set of velocity profiles (paragraph 0054 routs and speeds).

As to claim 18 Books discloses the apparatus of claim 11, wherein:
the power distribution is determined further based on communication data received from a communication system (134); and
the communication system is communicatively coupled to the processing device (130).
As to claim 19 Books discloses the apparatus of claim 11, wherein the perception system comprises a navigation system, and the set of perception data comprises one or more of location data and a route for the vehicle. (paragraphs 0044 and 0068).

As to claim 20 Books discloses a method, comprising: 
obtaining a set of training data for machine learning model (206), wherein: 
the set of training data comprises a set of perception data (paragraph 0052); and the set of perception data comprises information about an environment where a vehicle is located (navigation data (paragraph 0044 and 0068); 
obtaining a set of reference power distributions for a set of power sources of the vehicle (engine and motor); 
providing the set of training data as an input to the machine learning model; receiving a set of power distributions generated by the machine learning model; and determining whether the machine learning model is trained based on the set of power distributions and the set of reference power distributions ( in figure 2 step 214 if the target power is to big it will reject the set target and reprocess in the learning model); in response to determining that the machine learning model is not trained, updating the machine learning model and repeating the determining and the updating until the machine learning model is trained.  (when the target is finally below the target it will consider it right and sed the system to modify the power accordingly).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to power distribution models is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/           Examiner, Art Unit 3747                                                                                                                                                                                             


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747